DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of FIG. 9 and Claims 1-3, 5-13, and 15-20 in the reply filed on 01/24/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20170237038.

    PNG
    media_image1.png
    580
    854
    media_image1.png
    Greyscale


Regarding claims 1 and 9-11, fig. 1-2 and 6 of Kim disclose  An organic light emitting diode (OLED) display panel, comprising: 
a display region (figs. 1-2) and a through hole HA configured to receive an electronic element (par [0038]), wherein the display region is disposed around a periphery of the through hole; 
the display region comprising a barrier structure and an encapsulation structure layer covering the barrier structure, wherein the barrier structure (601/602/645-647 and 640/627b) is disposed on a side of the periphery of the through hole; 
the barrier structure comprising a first unit (601/602/645-647) and a second unit 640/627b disposed on the first unit, wherein the encapsulation structure layer 632 covers the second unit;

wherein the first inorganic layer 635 and/or the second inorganic layer 636 is a single layered structure.

Regarding claims 2 and 12, fig. 6 of Kim discloses wherein the first unit (601/602/645-647) comprises an edge region (see edge region IAA which region around edge and beyond second unit), the edge region is a portion of the first unit exceeding the second unit along a direction toward the through hole, and the edge region comprises a first surface (top surface of 647), and the first surface faces the second unit; and the first inorganic layer and/or the second inorganic layer is connected to the first surface.
 	
 	Regarding claims 6 and 17, fig. 6 of Kim discloses wherein the display region comprises a substrate 601, an interlayer dielectric layer 615 disposed on the substrate, a planarization layer 623 disposed on the interlayer dielectric layer 615 and at least one barrier wall 642 (is a barrier wall) disposed on the planarization layer 623, the first unit comprises the substrate 601 and the interlayer dielectric layer 615, and portions of the substrate and the interlayer dielectric layer exceeding the planarization layer form the edge region (fig. 6).

Regarding claims 7 and 18, fig. 6 of Kim discloses wherein the display region further comprises a displaying function structure 625 configured to display light, the displaying function structure is disposed on a side of a periphery of the barrier structure (on as to be u) facing away from the through hole (see fig. showing portion facing away as claimed), the second unit comprises the planarization layer 623 and 

Regarding claims 8 and 19, par [0076] of Kim discloses wherein the barrier wall 642 and the pixel definition layer 624 are made by a same mask.

Regarding claim 20, fig. 6 of Kim discloses wherein the displaying function structure further comprises the substrate 601, the interlayer dielectric layer, the planarization layer, the pixel definition layer, an organic light emitting layer, and a cathode layer disposed sequentially.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang et al. 20200006704 A1 

Kim does not disclose that the cathode layer extends to the barrier structure and covers the second unit, and the cathode layer extends to the edge region and is connected to the first surface. 

    PNG
    media_image2.png
    313
    592
    media_image2.png
    Greyscale

However, fig. 3 of Zhang disclose a display panel comprising a through hole and cathode layer extends to an edge region and is connected to a first surface (which is flat surface facing cathode layer).
Note Zhang discloses a process of performing a surface deposition across the substrate and then forming a through and as such the cathode layer extends to an edge region. This is just process preference for convenient of processing.
In view of such teaching, it would have been obvious to form a display panel of Kim further comprising that the cathode layer extends to the barrier structure and covers the second unit, and the cathode layer extends to the edge region and is connected to the first surface such as taught by Zhang in order to form convenient processing flows.

Allowable Subject Matter
Claims 5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829